Citation Nr: 0328784	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  99-21 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected labyrinthine hypersensitivity, right ear, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected protuberant right ear pinna, status post 
right ear otoplasty, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to April 
1985.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted service connection for 
labyrinthine hypersensitivity, right ear (claimed as 
dizziness) and assigned a non-compensable rating for the 
disorder.  The RO also granted service connection for a 
protuberant right ear pinna, status post right ear otoplasty, 
rated as 10 percent disabling.  The veteran perfected an 
appeal as to the assigned disability ratings.

In an October 1999 rating decision the RO increased the 
rating for labyrinthine hypersensitivity from zero percent to 
10 percent.  The veteran has continued to assert that a 
higher rating is warranted.  See also AB v. Brown, 6 Vet. 
App. 35 (1993) [applicable law mandates that it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that a claim remains 
in controversy where less than the maximum benefit available 
is awarded]. 

The veteran's appeal was previously before the Board in 
January 2001, at which time the Board remanded the case to 
the RO for additional development.  That development has been 
completed to the extent possible, and the case returned to 
the Board for further consideration of the veteran's appeal.  

The issue of entitlement to a higher rating for a protuberant 
right ear pinna, status post right ear otoplasty, will be 
addressed in the remand portion of this decision.

In a March 2003 statement the veteran indicated that he was 
claiming entitlement to service connection for depression, 
which he asserted was secondary to his service-connected ear 
disabilities.  This issue has not yet been adjudicated by the 
RO, and is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO].


FINDING OF FACT

Labyrinthine hypersensitivity in the right ear is manifested 
by complaints of dizziness and balance problems, with no 
objective evidence of more than occasional dizziness and no 
evidence of staggering.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for labyrinthine hypersensitivity, right ear, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87a, Diagnostic 
Code 6204 (1998); 38 C.F.R. §§ 4.20, 4.87, Diagnostic Code 
6204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for 
service-connected labyrinthine hypersensitivity, right ear, 
currently evaluated as 10 percent disabling.

The veteran contends that the evidence supports a higher 
rating for the vertigo related to his chronic ear problems, 
which has been diagnosed as labyrinthine hypersensitivity in 
the right ear, because he experiences dizziness.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore is not final.  See 38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows.  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  38 U.S.C.A. § 7104 (West 2002).  When 
there is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO provided the veteran a statement of the case and 
multiple supplemental statements of the case during the 
pendency of his appeal.  In those documents the RO informed 
him of the regulatory requirements for establishing 
entitlement to a higher rating, and the rationale for 
determining that the evidence he had then submitted did not 
show that those requirements were met.  

Crucially, following the Board's January 2001 remand, in a 
February 2001 notice the RO informed the veteran of the 
evidence needed to substantiate his claim by informing him of 
the provisions of the VCAA and the specific evidence required 
to substantiate his claim for a higher rating.  The RO also 
informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

The Board notes that in the February 2001 notice the RO 
instructed the veteran to submit the requested information 
and/or evidence within 60 days of the notice.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, No. 02-7007,-7008,-7009,-7010, slip op. at 18 (Fed. 
Cir. Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit (the Federal Circuit) invalidated 
38 C.F.R. § 3.159(b)(1), which allowed the RO to adjudicate 
the claim based on the evidence of record 30 days following 
the date of the notice.  In the February 2001 notice the RO 
also informed the veteran, however, that he had up to one 
year following the notice to submit such evidence.  More than 
one year has expired since the veteran was notified of the 
evidence needed to substantiate his claim in February 2001.  
The RO again contacted the veteran in July 2001 regarding the 
evidence required to substantiate his claim.  Although the 
veteran told the RO in July 2001 that he had no additional 
evidence to submit, since then he has submitted additional 
medical treatment records, statements and hearing testimony.   

The Board concludes that the February 2001 VCAA notification 
letter is legally sufficient. The letter sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, he was notified properly 
of his statutory rights.

Moreover, the factual scenario in the PVA case is 
inapplicable to the specific circumstances of this case.  The 
Federal Circuit was concerned with the "premature denial" 
of a claim before the one-year period for submitting evidence 
had expired.  In other words, the Federal Circuit wanted to 
ensure that a claimant had sufficient time to submit evidence 
before an adjudication was made.  Here, the veteran has  had 
years to submit evidence in support of his claims.  Also, the 
Federal Circuit's concern in PVA that a claimant would be 
unaware of the time he had left to submit evidence is 
inapplicable in the specific circumstances of this case.  The 
veteran in this case has been made aware on numerous 
occasions that he had more time to submit evidence.  No 
additional evidence appears to be forthcoming, and more than 
a year has elapsed after he was furnished the VCAA notice 
letter in February 2001.  For these reasons the Board finds 
that he has not been prejudiced by the reference in the 
February 2001 notice to a 60 day response period.  He has 
been accorded additional opportunity to submit evidence and 
argument, and has done so. 

In short, since the veteran has, as a matter of fact, been 
provided at least one year to submit evidence after the VCAA 
notification, and it is clear that he has nothing further to 
submit, the adjudication of the claim by the Board will 
proceed.

Duty to assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A (West 2003);  38 C.F.R. § 3.159(c) 
(2003).  

The RO has obtained the VA treatment records the veteran 
identified, and provided him multiple VA medical 
examinations.  The reports of the medical examinations 
generally reflect that the examiners reviewed the veteran's 
medical records, recorded his past medical history, noted his 
current complaints, conducted physical examinations, and 
rendered appropriate diagnoses and opinions.  

The Board notes that the veteran's representative has asked 
that the veteran be provided an additional VA examination in 
order to assess the severity of the vertigo disorder.  The 
Court has held that the statutory duty to assist requires a 
thorough and contemporaneous medical examination that is 
sufficient to ascertain the current level of disability.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996), appeal dismissed per 
curium, 9 Vet. App. 253 (1996).  In this case, the veteran 
has been provided multiple examinations, the last one being 
conducted in July 2002.  Also of record are VA treatment 
records.  The Board finds that the evidence of record is 
sufficient to evaluate the severity of the disability and 
that the need for an additional VA medical examination is not 
shown.  As the Court has stated: "VA's . . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The veteran initially filed a claim of entitlement to service 
connection for ear problems in May 1985, shortly after he 
left military service.  In a November 1985 rating decision, 
service connection as granted for bilateral deafness, status 
post right mastoidectomy; tinnitus; and chronic otitis media.

On April 7, 1999 the veteran filed a claim of entitlement to 
service connection.   
During an August 1999 VA examination the veteran complained 
of positional transient unsteadiness, dizziness, and nausea 
when cold air entered his ear.  He denied experiencing severe 
vertigo.  The examiner referenced a July 1999 
electronystagmogram, which revealed normal labyrinthine 
function.  The examination resulted in a diagnosis of 
labyrinthine hypersensitivity, right ear, due to exposure of 
the lateral semicircular canal to the external atmosphere due 
to the prior surgery on the right ear.

As noted in the Introduction, in September 1999 the RO 
granted service connection for labyrinthine hypersensitivity 
of the right ear, as well as protuberant right ear pinna.  
This appeal followed.

The RO provided the veteran a VA otolaryngology examination 
in August 2001 in order to assist him in substantiating his 
appeal of the assigned rating.  The examiner then noted the 
various ear-related disabilities for which the veteran was 
seeking higher ratings, and noted that the veteran brought to 
the examination the most recent determination regarding the 
assigned ratings.  The examiner stated that "[t]he patient 
tries to emphasize that he also has problems with 
dizziness."  The veteran reported having attacks of 
dizziness frequently throughout the day, and that wind 
blowing in his ear made him dizzy.  When asked whether he got 
dizzy while wearing his hearing aids, which should prevent 
air from reaching the inner ear, he admitted that he did not 
wear the hearing aids all the time.

On examination the examiner found no evidence of a 
disturbance in balance.  He conducted a neurotologic 
examination, which revealed no abnormalities.  The examiner 
noted that on tandem walking the veteran's gait was slow and 
deliberate, but he was able to turn quickly and precisely, 
then resume a slow and deliberate walk.  The examiner found 
that with significant vestibular disturbance or dysfunction, 
he would have had greater difficulty turning than with 
performing the tandem walk.  The examiner described the 
veteran's gait on entering and leaving the examination room 
as normal, with no evidence of a stagger.

After having had ear surgery in August 2001, in September 
2001 the veteran complained of unsteadiness on standing, 
characterized as disequilibrium.  The treating physician did 
not document any observed problems with balance or 
equilibrium.  The physician stated that if the balance 
problems continued, additional surgical procedures might need 
to be performed.  No such procedures were, however, 
conducted.

During a July 2002 examination the veteran reported no change 
in the dizziness and balance problems.  He then reported that 
he felt "punch drunk" all the time, especially with head 
movement and postural changes.  The examiner noted, however, 
that although the veteran complained of disturbed balance, 
his gait and coordination were normal on entering the 
examination room, assuming a seated position, standing, and 
walking out of the room.  The examiner also found no evidence 
of gross nystagmus.  The examiner, who had examined the 
veteran multiple times in the past as his treating physician, 
also noted that at no time in the past did he observe the 
veteran walking with an unbalanced gait.

The veteran testified at a hearing before the RO Decision 
Review Officer in March 2003.  He then stated that he was 
taking medication for dizziness.  He also stated that he had 
been walking for exercise, but that he had to quit "before 
they found me on the concrete or something."  He did not at 
that time, or any other time, report having actually fallen 
due to balance problems.

Relevant Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in September 
1999.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Assignment of a diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and the 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted disorder is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20 (2003).

The Schedule for Rating Disabilities does not include a 
diagnostic code for labyrinthine hypersensitivity.  Since 
service connection for that disorder was granted in September 
1999, the disability has been evaluated as analogous to 
chronic labyrinthitis under 38 C.F.R. § 4.87a, Diagnostic 
Code 6204.

Subsequent to the claim for service connection in April 1999, 
the regulations pertaining to the evaluation of disorders of 
the ears were revised, effective June 10, 1999.  See 64 Fed. 
Reg. 25,202 (1999) [codified at 38 C.F.R. §§ 4.85-4.87 
(2003)].  Because the veteran's claim was filed prior to the 
change in the regulations, he is entitled to the application 
of the version more favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, revised 
statutory or regulatory provisions may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2003); 
VAOPGCPREC. 3-2000 (April 10, 2000); see also Rhodan v. West, 
12 Vet. App. 55, 57 (1998), vacated on other grounds by 251 
F.3d 166 (Fed. Cir. 1999).  

The Board notes, however, that in comparing the rating 
criteria for Diagnostic Code 6204 in the old and revised 
regulations, no material change in the rating criteria or 
applicable ratings is shown.  Under the circumstances here 
presented, the Board finds that it can consider the revised 
regulations in the first instance in evaluating the 
labyrinthine hypersensitivity without prejudice to the 
veteran.  Cf. Bernard v Brown, 4 Vet. App. 384 (1993).

Although the diagnosis incorporated in Diagnostic Code 6204 
was revised from chronic labyrinthitis (1998 version) to the 
more generic peripheral vestibular disorders (1999 version), 
the functions affected, the anatomical localization, and the 
symptomatology remain most closely analogous to that 
diagnostic code.  See 38 C.F.R. § 4.20 (2003).  For that 
reason the Board finds that the disorder is appropriately 
rated under Diagnostic Code 6204. The veteran and his 
representative have not suggested the use of another 
diagnostic code.

Specific schedular criteria

According to the Rating Schedule in effect prior to June 
1999, the diagnostic code for chronic labyrinthitis provided 
a 30 percent rating if the disorder was severe, as shown by 
tinnitus, dizziness, and occasional staggering.  A 10 percent 
rating applied for moderate impairment, with tinnitus and 
occasional dizziness.  The rating for labyrinthitis could be 
combined with a rating for hearing loss or suppuration.  See 
38 C.F.R. § 4.87a, Diagnostic Code 6204 (1998).  In this 
regard the Board notes that separate 10 percent ratings for 
bilateral deafness, tinnitus and otitis media are also in 
effect.

Pursuant to the revised Rating Schedule, a 30 percent rating 
applies if the disorder is manifested by dizziness and 
occasional staggering; a 10 percent rating applies for 
occasional dizziness.  Objective findings supporting the 
diagnosis of vestibular disequilibrium are required before a 
compensable evaluation can be assigned under this code.  As 
with the former rating criteria, hearing impairment or 
suppuration shall be separately rated and combined.  
38 C.F.R. § 4.87, Diagnostic Code 6204 (2003).
Analysis

Schedular rating

The veteran's service-connected dizziness is rated 10 percent 
disabling under Diagnostic Code 6204.  Under either the 
original or revised rating criteria, a 30 percent rating is 
applicable if the labyrinthine hypersensitivity is manifested 
by more than occasional dizziness and by occasional 
staggering.  

The factual background has been described in detail above.  
The medical and other evidence in general shows that the 
veteran has periodically complained of dizziness, which was 
attributed to his service-connected chronic ear infections 
with multiple surgical procedures.  He has been given 
medication for dizziness.  The evidence does not indicate, 
however, that he has more than occasional dizziness or that 
he walks with an occasionally staggered gait due to 
dizziness, vertigo, or balance problems.  There does not 
appear of record objective findings of vestibular 
disequilibrium.

The evidence clearly shows that the veteran does experience 
dizziness due to his ear disabilities.  As described above, 
he was granted service connection for such dizziness in 1999 
and was granted a 10 percent rating.  The evidence does not 
indicate, however, that the service-connected vestibular 
problem is more often than occasional or is of sufficient 
severity to cause him to stagger when he walks.  His gait has 
repeatedly been characterized as normal.  Although the 
veteran reported feeling "punch drunk," he has not reported 
that he does, in fact, stagger when he walks.  

In evaluating the veteran's service-connected vertigo, the 
Board has taken into consideration the veteran's entire 
medical history.  It appears, based on VA examinations in 
1999, 2001 and 2002, that the veteran experiences subjective 
dizziness on occasion, although no objective signs were noted 
on physical examination.  It also appears that the veteran 
may have experienced increased symptoms of dizziness after 
ear surgery in August 2001.  here again, no objective 
manifestations of vertigo were identified, and it appears 
that those symptoms resolved with time.   

The Board finds it particularly significant that the July 
2002 VA examiner was also the veteran's treating physician, 
and that physician specifically noted that although he had 
had contact with the veteran multiple times in the past, he 
had never observed the veteran walking with an unbalanced 
gait.

The Board again notes that other manifestations of the 
veteran's ear problem have been separately rated and assigned 
compensable disability ratings.  These manifestations include 
bilateral deafness, tinnitus and chronic otitis media.  These 
manifestations may not be taken into account in rating the 
service-connected vertigo.  See  38 C.F.R. § 4.14 (2003) [the 
evaluation of the same disability under various diagnoses is 
to be avoided].    

In short, after review of the entire record the Board 
concludes that the veteran's symptomatology includes 
occasional episodes of dizziness, which is consistent with 
the assignment of a 10 percent rating.  The criteria for the 
assignment of a 30 percent rating are not met or 
approximated.  The Board finds, therefore, that the criteria 
for the 30 percent rating for labyrinthine hypersensitivity 
have not been met




Fenderson considerations

As discussed above, the veteran has appealed the disability 
rating initially assigned.  The Board must consider the 
applicability of staged ratings covering the time period in 
which her claim has been pending.  See Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999).

The veteran's service-connected labyrinthine hypersensitivity 
of the right ear has been rated 10 percent disabling since he 
filed his claim on April 7, 1999.  A review of the medical 
and other evidence of record does not disclose any 
significant change in the veteran's disability picture since 
the claim for service connection for that disorder was 
initiated.  Accordingly, staged ratings are not warranted.  

Extraschedular consideration

The Court has held that if the evidence of record shows 
exceptional or unusual circumstances or the veteran has 
asserted that the schedular rating is inadequate, the Board 
must specifically adjudicate the issue of entitlement to an 
extra-schedular rating.  Colayong v. West, 12 Vet. App. 524, 
536 (1999); 38 C.F.R. § 3.321(b) (2003).  If the evidence 
indicates that an extra-schedular rating may be warranted, 
the case must be referred to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of an extra-schedular rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); VAOPGCPREC 6-96.

An extra-schedular rating could apply if the case presented 
an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular criteria.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) 
(2003).  

In this case, the evidence does not show that the 
labyrinthine hypersensitivity has resulted in any 
hospitalizations.  With respect to employment, the veteran 
stated that the disorder caused him to have difficulty 
getting along with others due to irritability.  As noted in 
the Introduction above, the veteran has claimed service 
connection for a psychiatric disability as secondary to his 
various service-connected ear problems.  In essence, the 
veteran appears to ascribe his problems with others to 
psychiatric causes, not dizziness.  In any event, he has not 
had to change employment or work fewer hours due to the 
impairment, and he has continued to maintain regular, 
substantial employment.  Any problems that might be due to 
the complaints of dizziness do not, therefore, constitute 
marked interference with employment.  

In short, there has been no showing that the application of 
the regular schedular criteria is impractical.  The Board 
finds, therefore, that remand of the case to the RO for 
consideration of an extra-schedular rating in the first 
instance is not warranted.  See Floyd v. Brown, 9 Vet. App. 
88 (1996), appeal dis'd per curium, 9 Vet. App. 253 (1996).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the claim to establish entitlement to a disability 
rating in excess of 10 percent for labyrinthine 
hypersensitivity of the right ear.  The benefit sought on 
appeal is accordingly denied.


ORDER

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for labyrinthine hypersensitivity of the 
right ear is denied.





CONTINUED ON NEXT PAGE



REMAND

2.  Entitlement to an increased disability rating for 
service-connected protuberant right ear pinna, status post 
right ear otoplasty, currently evaluated as 10 percent 
disabling.

For reasons expressed immediately below, the Board believes 
that a remand of this issue is necessary.

Change in Schedular Criteria

The protuberant right ear pinna, status post right ear 
otoplasty, is rated as disfigurement of the head, face, or 
neck under 38 C.F.R. § 4.118, Diagnostic Code 7800.  

Subsequent to the initiation of the veteran's claim, the 
regulations pertaining to the evaluation of skin disorders 
were revised effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002) [codified at 38 C.F.R. § 4.118 (2003)]  
The revised regulation provides rating criteria for 
disfigurement of the head, face, and neck that differ 
significantly from the rating criteria previously in effect.  

As previously stated, because the veteran's appeal was 
initiated prior to the change in the regulations, he is 
entitled to the application of the revised version effective 
with the date of the change in the regulation, if more 
favorable to him.  Karnas, 1 Vet. App. at 308; VAOPGCPREC 3-
00.

Pursuant to the revised Rating Schedule, Diagnostic Code 7800 
for disfigurement of the head, face, or neck provides:

(a) An 80 percent rating for visible or palpable tissue 
loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement;

(b) A 50 percent rating for visible or palpable tissue 
loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five characteristics of 
disfigurement;

(c)  A 30 percent rating for visible or palpable tissue 
loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement;

(d)  A 10 percent rating for one characteristic of 
disfigurement.  

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:

(1)  A scar five or more inches (13 or more centimeters 
(cm.)) in length;

(2)  A scar at least one-quarter inch (0.6 cm.) wide at 
widest part;

(3)  The surface contour of the scar is elevated or 
depressed on palpation;

(4)  The scar is adherent to underlying tissue;

(5)  The skin is hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.);

(6)  The skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.);

(7)  There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.);

(8)  The skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

38 C.F.R. § 4.118, Diagnostic Code 7800 (2003).

The veteran has not been provided the revised regulation, the 
RO has not yet considered the revised regulation in 
evaluating the right ear deformity, nor has the veteran been 
afforded a VA medical examination to evaluate the extent of 
the ear deformity according to the criteria included in the 
revised regulation.  The Board finds, therefore, that remand 
of this issue is required in order to afford the veteran an 
examination that documents the severity of the right ear 
deformity in terms of the revised rating criteria.  The issue 
should then be (re-)adjudicated by the RO.  See  Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must be considered whether the claimant has been given 
adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby].

Accordingly, the case is being remanded to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA must review the claims file and 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations and VA 
directives is completed.  

2.  VBA should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for any ear 
disorder since April 2003.  After 
securing any necessary release from the 
veteran, the RO should obtain copies of 
any such records that are not in file.  
If the RO is not able to obtain any 
identified records, the claims file 
should be documented to that effect and 
the veteran so informed.

3.  The veteran should then be afforded a 
VA medical examination to determine the 
severity of the right ear deformity, with 
consideration given to both the former 
and current rating criteria.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a higher rating for a 
protuberant right ear pinna, status post 
right ear otoplasty.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).


  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs provide expeditious handling of all cases that 
have been remanded by the Board.  See M21-1, Part IV, paras. 
8.43 and 38.02.




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



